DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “wherein the position of the first weight and the second weight position a center of gravity of the battery body is positioned along a central axis of the battery body” is not clear, how the position of the first weight and the second weight position a center of gravity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Daniels (3,497,090) in view of Hedrich et al. (8,551,640).
 	Daniels in figures 1-6, disclose a combined battery case and counterweight, which can be used for an industrial truck comprising a drive cab or a control station (73), a drive seat (47), a battery body (16) comprising a first base body (54), and a second base body (57) positioned adjacent to the first base body. The drive seat is positioned on the first body. Daniels also disclose a first weight (21) positioned in the first base body and a second weight (27). Daniels fail to show the second base body, the first base body has a greater height than the second base body has a greater height than a second battery. Daniels also fail to show a center of gravity of the battery body.
 	Hedrich et al. in figures 1-2, disclose a battery pack comprising a battery pack (1) having cell modules (4). The cell modules have a vertical row (15), a horizontal row (16). The horizontal row has a greater height dimension than the vertical row. Hedrich et al. also disclose a batter housing (2). The battery housing comprises a 
 	Regarding claim 2, Hedrich et al. in figures 1 -2, disclose the first base body and the second base body comprising a cuboid shape. The first base body has a first base body depth and a first base body width. The second base body has a second base body depth and a second base body width.
 	Regarding claim 3, Hedrich et al. in figure 1, disclose the first base body and the second base body comprising at least one edge.
 	Regarding claim 4, Hedrich et al. in figures 1-2, disclose the first base body depth and the second base body depth, which are equal to a depth of the battery body.
 	Regarding claim 5, Hedrich et al. in figures 1 -2, disclose a width of the battery body, which is equal to a sum of the first base body width and the second base body width.
 	Regarding claim 6, Hedrich et al. disclose at least one battery terminal (5a) positioned on a side of at least one of the first base body and second base body, wherein the side is opposite a contact area.
 	Regarding claim 7, Hedrich et al. in figures 2, 6, disclose the battery body further comprising a plurality of battery cells.
 	Regarding claim 8, Hedrich et al. in figures 2-3, disclose the plurality of battery cells are one of lithium-ion cells and lithium polymer cells (col. 4, lines 55-67).
 	Regarding claim 9, Hedrich et al. in figures 2-3, in combination with Daniels disclose a battery management system positioned in the first base body.
 	Regarding claim 10, Hedrich et al. in figures 2-3, disclose the battery body comprising at least three packets of battery cells, and wherein at least two packets of battery cells are arranged above one another and at least two packets of battery cells are arranged next to one another.
 	Regarding claim 11, Hedrich et al. in figures 2-3, in combination with Daniels disclose the battery management system is arranged above a packet of battery cells.
 	Regarding claim 12, Hedrich et al. in figures 1-2, disclose the battery body comprising at least one laterally protruding fastening tab (17).
 	Regarding claim 14, Daniels disclose the second base body defining a legroom space for a driver sitting on the driver seat.
 	Regarding claim 15, Daniels disclose the battery body having a width equal to a width of the driver cab.
 	Regarding claim 16, Daniels disclose a second weight (14) positional laterally outside the battery body.
 	Regarding claims 17-18, Hedrich et al. in figures 1-2, disclose the second base including a plurality of battery cells that partially extend into the first battery body.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696.  The examiner can normally be reached on Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAU V PHAN/Primary Examiner, Art Unit 3618